         Case 3:20-cv-01680-SRU Document 21 Filed 06/11/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


  DESIREE KATHERINE STOWE,
       Plaintiff,                                          No. 3:20-cv-01680 (SRU)

          v.

  ANDREW M. SAUL, Commissioner of
  Social Security, USA,
         Defendant.

   ORDER GRANTING COMMISSIONER’S CONSENT MOTION FOR ENTRY OF
              JUDGMENT WITH REVERSAL AND REMAND

       The defendant, Andrew M. Saul, Commissioner of the Social Security Administration,

has moved to enter judgment under sentence four of 42 U.S.C. § 405(g), with a reversal and

remand of the cause to the Commissioner for further action. See Doc. No. 20. Counsel for the

Commissioner represents that he has contacted counsel for the plaintiff who consents to the relief

sought in the motion.

       Under sentence four of 42 U.S.C. § 405(g), I have the authority to enter a judgment with

a reversal and remand of the cause to the Commissioner for further proceedings. See Shalala v.

Schaefer, 509 U.S. 292, 297 (1993); Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991). Remand for

further development of the record is appropriate when gaps exist in the administrative record or

when the administrative law judge (“ALJ”) committed legal error. See Parker v. Harris, 626

F.2d 225, 235 (2d Cir. 1980).

       Here, the Commissioner has determined that a remand of the case is necessary because

additional administrative action is warranted. Upon remand, the Commissioner will remand the

case for further administrative proceedings pursuant to the fourth sentence of 42 U.S.C. § 405(g),
            Case 3:20-cv-01680-SRU Document 21 Filed 06/11/21 Page 2 of 2




and the agency will take any other necessary action to complete the record and issue a new

decision.

        Accordingly, I GRANT the Commissioner’s Consent Motion for Entry of Judgment

Under Sentence Four of 42 U.S.C. § 405(g). The Clerk shall enter a judgment of reversal and

remand under sentence four of 42 U.S.C. § 405(g), and shall remand the case to the

Commissioner for further proceedings consistent with the motion.

       So ordered.

Dated at Bridgeport, Connecticut, this 11th day of June 2021.

                                                           /s/ STEFAN R. UNDERHILL
                                                           Stefan R. Underhill
                                                           United States District Judge




                                               2
